Citation Nr: 1825249	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-20 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected patellofemoral pain syndrome (with or without instability) and medication therefore.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from December 2010 to June 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the June 2014 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing at the local RO.  In November 2016, the Veteran was notified by letter that she was scheduled for a Travel Board hearing in December 2016.  The November 2016 notices were sent to the most recent address of record.  The Veteran failed to appear for the December 2016 hearing and, as of this date, no response has been received by the Veteran.  Accordingly, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of the appeal for entitlement to service connection for an acquired psychiatric disability, the Veteran was provided VA examinations in September 2011 and January 2012.  In September 2011, following the clinical evaluation and review of the claims file, the examiner rendered a diagnosis of depressive disorder not otherwise specified (NOS), but did not provide medical opinions on a direct basis (to include consideration of in-service treatment assessment of depression and reported medication making her depressed in April 2011) or on a secondary basis (as initially raised by the Veteran in an August 2011 VA Form 21-4138).  In January 2012, following the clinical evaluation and review of the claims file, the examiner concluded the criteria for a depressive disorder were not met and it is possible the Veteran had an acute adjustment disorder after separation from service but it appears to have resolved.

Nevertheless, in light of the Veteran's documented in-service assessment of depression and reported medication making her depressed in April 2011 and diagnosis of depressive disorder NOS as provided by the September 2011 VA examiner during the appeal period (even if since resolved), a remand is needed to obtain additional VA medical opinions to determine the etiology of that diagnosis on direct and secondary bases.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that the examination and/or opinion is adequate.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the January 2012 VA examination for mental disorders so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the September 2011 VA examination for mental disorders which documents a diagnosis of depressive disorder NOS during the appeal period.

The examiner must opine as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder NOS (even if since resolved) began during active service or is related to an incident of service, to include assessment of depression and reported medication making her depressed in April 2011

b. Whether it is at least as likely as not that the Veteran's depressive disorder NOS (even if since resolved) was proximately due to or the result of her service-connected patellofemoral pain syndrome  and medication therefore.

c. Whether it is at least as likely as not that the Veteran's depressive disorder NOS (even if since resolved) was aggravated beyond its natural progression by her service-connected patellofemoral pain syndrome and medication therefore.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2.  Then, the AOJ should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


